Title: To George Washington from William Thompson, 28 July 1789
From: Thompson, William
To: Washington, George



Sir
Boston July 28. 1789

Not satisfied with having my Wish and Suffrage included and expressed in the unanimous Voice of the Nation for You to exercise the Office of Supreme Magistrate; I beg Permission to testify hereby, my own peculiar Joy, and intire Satisfaction, that You have again evinced and displayed Your genuine and unfailing Patriotism, by accepting that important and arduous Trust.
Among your other great Cares, is that of nominating and appointing subordinate Officers, in various Departments. I therefore presume to address You, Sir, with a humble Offer of my best Services to the Public, in any Business wherein they may be useful: and that you may be enabled to judge thereof, I pray You would please to be informed that I was educated in Mercantile Business, which has been my Occupation mostly through Life, wherein, without Patrimony, but by adhering to Punctuality, keeping within the Limits of my own small Capital, and practising Frugality, I have enjoyed a moderate Competency.
From able Instruction and long Practice, becoming and professing to be well versed in Accounts, I was, under the late Confederation, appointed by Mr Morris, a Commissioner for the State of Connecticut, and intrusted with the Settlement of the Public Accounts, within that State, untill the fourteenth Day of February 1787, when my Authority, with that of other Commissioners ceased, for a new Arrangement to take Place: since then, I have been, and am now out of Business, tho desirous of Employment, from Inclination, as well as from long Habit, being only twelve Days younger than Yourself.
I have in Real Estate of my own, and Securitys on others, as

much as Five Thousand Dollars, but more than three fourths of all I am worth, is in public Securitys, chiefly in my own Name, for Money loaned early in the late Contest, and before the Close of it; nevertheless, being unable to convert my Property into Money, or to obtain my Interest from the Public, without excessive Loss, I am prevented from entering into private Business; by the Death of all my Children, four hopeful Sons, whom I deeply regret my Family is become small, and tho I am not necessitous I seem rather straitned, but am quite free from Debt, Perplexity, or Embarrassment, in my Affairs, and can with greater Facility apply my Attention to any public Business.
Fully impressed with the Necessity of an effectual National Government, and the vast Benefits resulting therefrom, and cordially approving the Constitution that is now beginning it’s Operation, under such promising Circumstances, I have a sincere and strong Desire, from Principle, as well as Interest, to promote and support the General Government, to the utmost of my Ability, and shall be very glad to be instrumental thereto, in some public Office; Wherefore, without the Advantage of being personally known to You, Sir, or of having the Recommendation of great Friends, I venture to request the Favor, and aspire to the Honor of some Appointment under You; to which my Capacity may be adequate, either in the Revenue, or Treasury, or other Branch of the civil Executive Department; should I be favored with any Trust, I shall consider myself under the strongest Obligations to perform the Duties of it, with great Attention and Fidelity, from an Ambition to do honor to Your Appointment, as well as from a strong Sense of Duty, and an honest and earnest Wish to subserve the common Interest of my Country, and from a lively Consciousness that I should be inexcusable, if guilty of willful Default or Mal-Practice.
If this Application should be so far honored with Your Notice, as to induce You to an Enquiry concerning me, I must further intreat, that You will vouchsafe to be referred to the honorable Vice President, of Senators, or Representatives from Massachusetts, to most of whom I am not altogether unknown. But whatever may be the Event of this Suit, I shall most fervently pray for the perfect Establishment and long Continuance of Your Health, attended with every other Personal Felicity,

and for the Increase and Perpetuity of your exalted and well merited Fame. With the most profound Respect, I account it an Honour to subscribe myself Great Sir Your most obedient and very humble Servant

William Thompson

